Citation Nr: 1739344	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for arthritis of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his son


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  

In December 2015, the Board remanded the claim for additional records and a new VA examination; it is now returned to be the Board for further adjudication.

The Veteran alleged he has medical disabilities which occurred due to being exposed to Mustard Gas.  In February 2016, the RO sought telephonic clarification regarding the Veteran's claim for rheumatism and the Veteran indicated he was referring to his service-connected right wrist condition.  Thus, the RO closed the claim for rheumatism.  As this is not an initial rating claim, evidence prior to February 2, 2010, one year prior to the date of receipt of the increased rating claim, is not for consideration.  See 38 C.F.R. §3.400(o)(2) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's arthritis of the right wrist manifests with pain and limitation of motion, without ankylosis; his right wrist arthritis does not involve two or more major joints or two or more minor joint groups.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for arthritis of the right wrist have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214, 5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for an increased rating for arthritis in his right wrist in February 2011.  In VA treatment records and testimony, the Veteran reported experiencing pain, cramps and decreased movement occasional due to pain and stiffness.  The Veteran's right wrist disability is currently rated 10 percent under DC 5003-5215, which pertains to limited motion of the wrist due to degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5215.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2016).  The Veteran received appropriate notice regarding his increased rating claim in March 2011.  VA treatment records were associated with the claims file and the Veteran was given the opportunity to provide authorization for VA to assist him in locating private treatment records or to provide them himself.  In addition, the Veteran was afforded VA examinations in connection with his claim, most recently in February 2016 following a December 2015 remand by the Board. The examinations were based on review of the record and personal interview of the Veteran.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  If limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a; DC 5003.  In the absence of limited motion, a 10 percent rating is assigned when X-ray evidence shows two or more major joints or two or more minor joint groups. A higher 20 percent rating is assigned when X-ray evidence shows involvement of two or more major joints or minor joint groups, with accompanying occasional incapacitating exacerbations. Id.

DCs 5214 and 5215 address limitation of motion of the wrist.

Under DC 5215, a 10 percent disability evaluation is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm. 38 C.F.R. § 4.71a, DC 5215 (2016).

Under DC 5214, higher ratings can be assigned with a diagnosis of ankylosis, with the ratings varying depending on the degree of unfavorability of the ankylosis. Id., DC 5214.  

The average normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 4.71a, Plate I.

At a March 2011 VA examination, the Veteran explained that he had persistent pain in his right wrist.  He indicated at times, he had to wear a brace, although he was not wearing one at the examination.  He stated he had flare-ups of right wrist pain and dysfunction once a month lasting at least three days.  He indicated he took no medication and over the years inflammation had subsided.  He reported being able to do normal activity but that, during a flare-up, he would have difficulty using tools and dressing and would use his left wrist instead.  Upon examination, range of motion of the wrist was normal and he had no functional loss upon 3 repetitions.  No tenderness was noted.  The examiner noted that major functional impact was caused by pain, rather than weakness, fatigue, lack of endurance or incoordination.  There was no loss of function with use.  Examination did not show inflammation or neoplasm.  X-ray revealed arthritis in the first carpometacarpal joint.
At his May 2015 Board hearing, the Veteran testified that he could use his wrist for a while but then got hand cramps.  He stated pain and cramps could occur at any moment and sometimes the pain was debilitating and he could not move.  He reported that he dealt with the pain rather than taking pain medications because they made him sick.  He indicated he was not seeking treatment and that he would simply limit activity when he had pain.  He noted being right-handed and having to stop whatever he was doing when the pain hit.  He testified that he did not use a brace because it caused stiffness and he was trying to keep his muscles strong, but he could not put pressure on the wrist.

At a February 2016 VA examination, the Veteran reported swelling and cramping of the wrist and that steroid injections were being considered.  He indicated having flare-ups when moving his wrist.  The Veteran indicated his wrist hurt "most of the time."  Range of motion testing revealed limitation of palmar flexion to 70 degrees and limitation of ulnar deviation to 35 degrees.  Dorsiflexion and radial deviation were normal.  Pain was noted with ulnar deviation that caused functional loss.  Pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue and evidence of crepitus were not demonstrated.  The Veteran was able to perform repetitive use testing with at least three repetitions of his right wrist without additional function or range of motion.  The examiner could only speculate as to whether pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time or with flare-ups.  No reduction in muscle strength was shown. No ankylosis was noted.  The Veteran was not using an assistive device.  As to whether the condition impacted the Veteran's ability to perform any type of occupational task, the examiner indicated the Veteran could not lift more than 5-10 pounds or make repetitive motions of the right wrist

Later in February 2016, clarification was sought as to whether there was ankylosis present in the right wrist based on the examiner's contradictory indications in her report that there was less movement than normal in the wrist due to "ankylosis, adhesions, etc." followed by a finding that there was no ankylosis present.  In her response, the examiner clarified that there was no evidence of ankylosis in the Veteran's wrist.  In addition, she noted there was no radiculopathy or other additional disability as a result of the Veteran's right wrist condition.

Based on review of the evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.  Range of motion of the wrist was normal in March 2011 and limitation was noncompensable under DC 5215 upon examination in February 2016 even when considering loss of function caused by pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  Ankylosis was not shown at any time during the appeal period making application of a rating under DC 5214 inapplicable.  In addition, arthritis is affecting a single joint.  As a result, an evaluation higher than the 10 percent already awarded is not available under DC 5003.  As there are no other diagnostic codes that are applicable and, overall, there exists no basis under the schedular criteria for assigning a rating in excess of 10 percent for arthritis of the right wrist, the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard. See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent and credible belief that his right wrist disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for arthritis of the right wrist is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


